was read.
And Proclamation was made for any person or Persons to come into Court and make answer to the afores3 Libel and no person appear’d — Accordingly the Court was adjourn’d untill further notice.
Aug* 25th 1752
Court of Vice Admiralty The within Libel being read and Solemn Proclamation made for any person or persons to Come into Court and make Answer thereto and no person appearing a default was thereupon Enter’d. Wherefore after due consideration had upon the premisses I find that after deduction made of Thirty Seven Pieces of [8] and two Ryalls which the Appellant Confesses to have receiv’d in part of his Wages, and Also the Allowance to Greenwich Hospital, there remains due to him the sum of one hundred and Eighty one Pounds Seventeen Shillings in Bills of Publick Credit of this Colony. I therefore order and Decree that he the sa Thomas Stanley Recover Against the sa Sloop Hopewell the Afores4 Sum of one hundred and Eighty one Pounds Seventeen Shillings with Cost of Court: And in Case the owners and Master of the sa Sloop or Some person on their behalf do not Satisfy and pay the sa Sum with the Costs within Ten days from the date of this decree. I then further order and Decree the Sa Sloop Hopewell, or So much of her Tackle and furniture as Shall Sufficient therefor be Publickly Sold by the Marshall of this Court after giving the usual Notice of the time of Sale. And that he the Sa Marshall out of the Money Arising from the s4 Sale Satisfy and pay the S4 Thomas the afores4 Sum and also the Cost of this Court, returning the overplus if any to the owners
Samuel Wickham D: Judge